          Case 2:18-cv-00188-NDF Document 1 Filed 11/13/18 Page 1 of 4


                                                                               Jl'A: CISiR/C'r pnnpT
John A. Coppede (5-2485)                                                                 Or
HICKEY & EVANS, LLP
1800 Carey Avenue, Suite 700                                                            13       |.
PO Box 467
Cheyenne, WY 82001
Ph: (307) 634-1525
Fx: (307) 638-7335
icoppede@hickevevans.com
Attorneysfor Defendants
Berkshire Hathaway Homestate
Insurance Company and
National Indemnity Company




                             IN THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF WYOMING



PAUL WOODIE, KIM WOODIE, and
BIG BEAR TOWING & REPAIR, LLC,

                           Plaintiffs,

V.                                                            Civil No.


BERKSHIRE HATHAWAY HOMESTATE
INSURANCE COMPANY and
NATIONAL INDEMNITY COMPANY,

                           Defendants.




                             DEFENDANTS' NOTICE OF REMOVAL



        Defendants Berkshire Hathaway Homestate Insurance Company ("BHHIC") and National

Indemnity Company ("NICO"), by and through their attorneys, Hickey & Evans, LLP, hereby file

this Notice of Removal pursuant to 28 U.S.C. §§ 1446(a) for the purpose of removing the above-

entitled action from the District Court of the Ninth Judicial District in and for Teton County, State

of Wyoming. In support of this motion, Defendants state as follows:
            Case 2:18-cv-00188-NDF Document 1 Filed 11/13/18 Page 2 of 4



       1.       Defendants are named as defendants in an action on an insurance policy

commenced against them in the District Court of the Ninth Judicial District in and for Teton

County, State of Wyoming. The lawsuit is recorded on the court's docket as Case No. 17841

(hereinafter the "State Court Action").

       2.       A copy of the complaint and summons purportedly served on Defendants on

October 23, 2018, is attached hereto as Exhibit A.

       3.       This Notice is timely filed pursuant to 28 U.S.C. § 1446(a).

       4.       The Complaint identifies the following parties, Paul Woodie, Kim Woodie, Big

Bear Towing & Repair, LLC, Berkshire Hathaway Homestate Insurance Company, and National

Indemnity Company.

       5.       The Removal of this lawsuit is based upon complete diversity of citizenship

between all of the Plaintiffs and all of the Defendants, pursuant to 28 U.S.C. § 1332. Plaintiffs

Paul Woodie and Kim Woodie are citizens of the State of Idaho. Plaintiff Big Bear Towing &

Repair, LLC, is a limited liability company organized and existing under the laws of the state of

Wyoming with its principal place of business in the state of Wyoming. Defendant National

Indemnity Company is a Nebraska corporation with its principal place of business in the state of

Nebraska. Defendant Berkshire Hathaway Homestate Insurance Company is also a Nebraska

corporation with its principal place of business in the State of Nebraska. For diversity purposes,

"a corporation shall be deemed to be a citizen of any state by which it has been incorporated and

of the state where it has its principal place of business." 28 U.S.C. § 1332(c)(1). Thus, there is

complete diversity of citizenship.
            Case 2:18-cv-00188-NDF Document 1 Filed 11/13/18 Page 3 of 4



        8.      To the best of the undersigned's knowledge, and pursuant to 28 U.S.C. § 1446(a),

exhibits attached to this Notice represent copies of all process, pleadings, and orders served upon

these Defendants.


       9.       As of the date of the filing of this Notice, no hearings have been set in the State

Court action, and a trial date has not been set.

        10.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1441(a), which

authorizes removal to the United States District Court for the District encompassing the place

where the removed action is pending.

        11.     Defendants will serve and certify service of copies of this Notice of Removal to all

adverse parties as required by 28 U.S.C. § 1446(d). Additionally, a copy of this Notice of Removal

will be filed with the Clerk of the Court for the Teton County District Court, State of Wyoming,

as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Defendants hereby remove the case pending against them in the Ninth

Judicial District Court of Teton County, State of Wyoming, entitled Woodie, et al. v. Berkshire

Hathaway Homestate Insurance Company, et al, Case No. 17841, to the United States District

Court for the District of Wyoming.

        Respectfully submitted this 13th day of November, 2018.

                                               NATIONAL INDEMNITY COMPANY and
                                               BERKSHIRE HATHAWAY HOMESTATE
                                               INSURANCE COMPANY
                                               Defendants



                                                     L. Coppec
                                                [ICKEY & EVANS, LLP
                                               1800 Carey Avenue, Suite 700
                                               P.O. Box 467
                                               Cheyenne, WY 82003-0467
         Case 2:18-cv-00188-NDF Document 1 Filed 11/13/18 Page 4 of 4



                                           Ph: 307-634-1525
                                           Fx: 307-638-7335
                                           icoppede@hickevevans.com



                                CERTIFICATE OF SERVICE


       I hereby certify that on the 13th day of November, 2018, a true and correct copy of the

foregoing DEFENDANTS' NOTICE OF REMOVAL was served by United States mail, first-

class postage prepaid, on the following:

               William R. Fix
               Jessica Simons
               Fix Law Office
               P.O. Box 297
               Jackson, WY 83001




                                                      :ev & Evans, LLP
